EDWARD P. HILL, Judge.
This is an appeal from a judgment of the Jefferson Circuit Court affirming an award by the Workmen’s Compensation Board which allowed the deceased employee’s dependents to recover full benefits.
The decedent, Charles William Holsclaw, was under contract with Trailer Convoys to drive his truck from Louisville, Kentucky, to Oakland, California. Two days after he left Louisville, in Santa Rosa, New Mexico, Holsclaw was found slumped over the wheel of his truck, which was in a line of trucks waiting for traffic interviews conducted by the New Mexico Highway Department. He was taken to a hospital where he died of a cerebral hemorrhage that same day. The Board found that Holsclaw had suffered from hypertension and arteriosclerosis for several years but that it was a dormant and nondisabling diseased condition. Both the doctor who diagnosed Holsclaw’s death as a cerebral hemorrhage and the doctor who treated him for several years for hypertension testified that his death was caused by underlying arteriosclerosis and hypertension and that it was probably precipitated by the strain of driving 1200 miles in two days. The testimony of the two doctors is uncontradicted. The Board found that the contributing cause of decedent’s death was twenty-five percent from the strain and exertion of his work in driving the truck and seventy-five percent from the pre-exist-ing, dormant, nondisabling diseased condition.
The circuit court affirmed the Board’s award, and the appellant now brings the case before this court to decide the question of whether the strain of the driving done by Holsclaw was sufficient trauma to make his death compensable under the Workmen’s Compensation Act.
Appellant contends that because Hols-claw was found slumped over in the truck while it was not moving, the cerebral hemorrhage was not the natural and direct result of a traumatic injury by accident and is therefore not compensable under KRS 342.005(1). A review of previous cases will not support appellant’s position.
In Grimes v. Goodlett and Adams, Ky., 345 S.W.2d 47 (1961), this court held that a heart attack which occurred shortly after the decedent had been operating an air hammer was a compensable traumatic per*565sonal injury by accident. It should be noted that Grimes was resting, not working, at the time of the heart attack. Similarly, in Terry v. Associated Stone Co., Ky., 334 S.W.2d 926 (1960), this court allowed compensation where the Board found that the heart attack was caused in part by the strain of the work claimant was performing. The more recent case of Young v. Eastern Coal Corporation, Ky., 408 S.W.2d 464 (1966), allowed benefits to an employee who was totally disabled by a myocardial infarction resulting from the strain of his work. The claimant was supported by un-contradicted medical testimony that his disability was caused by both a pre-existing arteriosclerotic condition and the myocardial infarction. This court ordered the compensation apportioned between the employer and the special fund.
The case at bar falls within the cases cited above. There is uncontradicted medical testimony that Holsclaw suffered from a pre-existing but nondisabling condition which coupled with the strain of driving a truck 1200 miles in two days resulted in the cerebral hemorrhage. In Grimes, supra, the decedent was stricken while he was resting, and in Terry, supra, it was recognized that a strain may cause a disability or death when the person is resting or engaged in some routine activity. Therefore, the fact that Holsclaw was not actively engaged in driving should make no difference.
The Board has complied with that part of the Grimes decision which states 345 S.W.2d on page 51:
“[W]here a work-connected exertion precipitates or triggers a disability in which a pre-existing disease is the predominating cause the award should represent only the contribution of the injury to the disability.”
In their reply brief, appellants repeat the argument used in their first brief. They cite one new case, Hutchinson v. Skilton Construction Co., Ky., 417 S.W.2d 142 (1967), where the court refused to recognize claimant’s argument that “mere presence on the job, accompanied by the stress and strain that goes with construction employment, is sufficient to support an award where death is caused by myocardial infarction, commonly referred to as heart attack.”
The case at bar is easily distinguished from Hutchinson, supra,-in which the testimony was indefinite as to whether the deceased did any work on the morning of his fatal attack. Also appellant in Hutchinson failed to meet the burden or proof required by Grimes, supra, where medical testimony established that death was work-connected.
In the case at bar there is testimony by two physicians that decedent’s death was caused by underlying arteriosclerosis and hypertension but which was probably precipitated by the strain of his work.
The argument is made that this court has been wrong in its interpretation of trauma since Grimes, supra, in 1961. The rule of that case has now been followed for six years, during which time insurance rates have been adjusted and labor and management have learned to rely on it. The legal doctrine of stare decises provided certainty, stability, and predictability in the conduct of business. We believe that it now justifies the continued use of the present interpretation of trauma. Cf. Ballard County v. Kentucky County Debt Commission, 290 Ky. 770, 162 S.W.2d 771 (1942), and 20 Am.Jur.2d, Courts § 184.
The judgment is affirmed.
■ WILLIAMS, C. J., and MILLIKEN, PALMORE and STEINFELD, JJ., concur.
OSBORNE and MONTGOMERY, JJ., dissent.